Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
Applicant’s election of Group I (claims 1 and 3-9) in the reply filed on 28 December 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 December 2020.

Priority
This application filed on 24 March 2015 is a 371 of PCT/CN2015/074981 and claims foreign priority to CN201410116844.2 filed on 26 March 2014.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).

Specification
The use of the term “pcc2FOS”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 9 contains the trademark/trade name “pcc2FOS”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a fosmid vector and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Nakai et al.
Claim(s) 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) and (a) (2) as being anticipated  by Nakai et al. (WO2013170078; filed 09 May 2013 and published 14 November 2013) as evidenced by Roberts et al.("REBASE—a database for DNA restriction and modification: enzymes, genes and genomes." Nucleic acids research 38.suppl_1 (2010): D234-D236.).
Nakai et al. teach a plasmid library, i.e. DNA barcoded pAAV9-SBBANN2-BC library, comprising two N12 barcodes which are random sequences and unique to each plasmid of the library. Furthermore, Nakai et al. teach the two barcodes reside upstream and downstream of a region comprising five unique restriction enzyme sites, i.e. SphI; BspEI; BsiWI; AflII and NdeI. These restriction sites are not present in the plasmid backbone (e.g. para 0092-0098, Example 1, pg. 16-17; Fig. 1 and 2).
Regarding the limitation: “formed by ligating a plasmid backbone fragment and a DNA fragment having a specific structure” as recited in claim 1: 
This limitation is considered a product by process limitation. See MPEP 2113.

“[E]ven though product-by-process claims are limited by and defined by the process,
determination of patentability is based on the product itself. The patentability of a product
does not depend on its method of production. If the product in the product-by-process
claim is the same as or obvious from a product of the prior art, the claim is unpatentable
even though the prior product was made by a different process.”   In re Thorpe, 777
F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) .
 Therefore, as the plasmid of Nakai comprises a plasmid backbone comprising double stranded DNA, the requirement of this limitation is met.
However, it is further noted that Nakai et al. teach the barcoded plasmids were formed by inserting, i.e. ligating, barcodes into a plasmid backbone (e.g. para 0092-0098, Example 1, pg. 16-17).
 Therefore, Nakai et al. teach the limitations: a plasmid library, characterized in that:
each plasmid in the plasmid library is a double strand circular DNA molecule formed by ligating a plasmid backbone fragment and a DNA fragment having a specific structure, wherein said DNA fragment having a specific structure comprises barcode sequence 1, insertion site sequence of DNA to be tested and barcode sequence 2 sequentially from upstream to downstream; wherein: for any two plasmids in said plasmid library, combinations of the barcode sequence | and the barcode sequence 2 are different from each other; and in said plasmid library, said plasmid backbone fragment does not contain a sequence which is same as the insertion site sequence of DNA to be tested as recited in claim 1.
claim 3.
Furthermore, as Nakai et al. teach a library comprising the structure of the pAAV9-SBBANN2-BC plasmid (e.g. Example 1, pg. 15-18), they teach claim 4.
Furthermore, as Nakai et al. teach the pAAV9-SBBANN2-BC plasmid comprise barcodes, each barcode comprising 12 nucleotides (e.g. Example 1, pg. 15-18; Fig. 1 and 2), they teach claim 5.
Furthermore, as Nakai et al. teach unique restriction enzyme sites, i.e. SphI; BspEI; BsiWI; AflII and NdeI, which comprise 6 base recognition sequences, as evidenced by REBASE, they teach claim 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Nakai et al. and Young et al.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. in view of Young et al. (Proceedings of the National Academy of Sciences 108.32 (2011): 13053-13058.; published 09 August 2011 and supplementary materials).
As noted above, Nakai et al. teach plasmid libraries comprising dual barcoded plasmids, wherein the barcodes reside on either side of a region comprising multiple restriction sites. Furthermore, Nakai et al. teach it is known in the art to form vector constructs using a method comprising inserting barcodes in a plasmid backbone. 
 Like Nakai et al., Young et al. teach plasmids comprising a region of multiple cloning sites.
 Specifically, Young et al. teach forming fosmid libraries comprising nucleic acid of interest using the commercially available pCC2FOS vector is known in the art (e.g. Construction of Fosmid Library and Sequencing section, Methods section, pg. 13057).
Furthermore, Young et al. teach providing a pCC2FOS vector comprising multiple cloning sites including an NheI restriction site (e.g. Subcloning in pSET152 and Transfer to S. lividans, Methods section, pg. 13057; Figure S2 and S3, pg. 3-4, Young 2011 Supp). 
Therefore, as both Nakai et al. and Young et al. teach plasmids comprising regions of multiple restriction sites, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the plasmid library of Nakai et al. comprising dual barcoded plasmids, wherein the barcodes are inserted into a plasmid backbone and to 
 Therefore, the combined teachings of Nakai et al. and Young et al. render obvious the requirement of a plasmid backbone comprising a Fosmid as recited in claim 7.
Furthermore, the combined teachings of Nakai et al. and Young et al. render obvious the requirement of a pCC2FOS vector as recited in claim 8.

Nakai et al. and Bout et al.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. in view of Bout et al. (US20080171018).
As noted above, Nakai et al. teach plasmid libraries comprising dual barcoded plasmids, wherein the barcodes reside on either side of a region comprising multiple restriction sites.
 Like Nakai et al., Bout et al. teach plasmids comprising a region of multiple cloning sites.
 Bout et al. teach their plasmids are formed by ligating different polylinkers, wherein each polylinker comprises the sequence of restriction sites BamHI, NheI and HindIII in different orientations (e.g. para 0175-0178, pg. 16; This linker was ligated into HindIII/Xba Idigested
pIPspAdapt and the correct construct was isolated. Confirmation was done by restriction enzyme analysis and sequencing. This new construct, pIPspAdaptA, was digested with EcoRI and the previously mentioned Ecolinker was ligated into this construct. Both orientations of this linker were obtained, resulting in pIPspAdapt3 (FIG. 10), which contains the polylinker in the BamHI, Hpal, NheI, EcoRI, Asel, Sall, EcoRV, Clal, Natl, Agel, Kpnl and HindIII. All sequences were confirmed by restriction enzyme analysis and sequencing as in para 0178, pg 16; Fig. 8-10). 
Regarding the limitation requiring that the recognition sequence of the restriction site is a sequence formed by ligating recognition sequences as recited in claim 9:
This limitation is considered a product by process limitation. See MPEP 2113.
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS.
“[E]ven though product-by-process claims are limited by and defined by the process,
determination of patentability is based on the product itself. The patentability of a product
does not depend on its method of production. If the product in the product-by-process
claim is the same as or obvious from a product of the prior art, the claim is unpatentable
even though the prior product was made by a different process.”   In re Thorpe, 777
F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) .
Therefore, in the instant case, as the cited art recites a plasmid comprising the restriction recognition sites for BamHI, NheI and HindIII sequentially, the requirement of this limitation is met.
 However, it is also noted that Bout et al. teach plasmids comprising a region of multiple restriction sites comprising sites for BamHI, NheI and HindIII sequentially, i.e. a polylinker, are formed by ligating the polylinker to the plasmid backbone(e.g. para 0175-0178, pg. 16).
Therefore, as both Nakai et al. and Bout et al. teach plasmid comprising regions of multiple restriction sites, it would have been prima facie obvious to a person of ordinary skill in 
 Therefore, the combined teachings of Nakai et al. and Bout et al. render claim 9 obvious.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SAHANA S KAUP/             Primary Examiner, Art Unit 1639